FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of January 2017 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement regarding power generation for the year of 2016 of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on January 10, 2017. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (Stock Code: 902) ANNOUNCEMENT POWER GENERATION FOR THE YEAR OF 2016 This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. According to the preliminary statistics of Huaneng Power International, Inc. (the “Huaneng International” or the “Company”), for the fourth quarter of 2016, the Company’s total power generation by the power plants within China on consolidated basis amounted to 81.097 billion kWh, representing an increase of 2.02% over the same period last year, and the total electricity sold by the Company amounted to 76.064 billion kWh, representing an increase of 1.57% over the same period last year. For the whole year of 2016, the Company’s total power generation by the power plants within China on consolidated basis amounted to 313.690 billion kWh, representing a decrease of 2.13% over the same period last year, and the total electricity sold by the Company amounted to 295.800 billion kWh, representing a decrease of 2.05% over the same period last year. For the whole year of 2016, the Company’s average on-grid electricity settlement price for its power plants within China amounted to RMB396.60 per MWh, representing a decrease of 10.53% over the same period last year. The decrease in the Company’s power generation for the year was mainly attributable to the following reasons: (1) the installed capacity growth outpaced the growth of the nationwide power consumption while the utilization hours of coal-fired power generation units saw a year-on-year fall; (2) the growth of the Company’s installed capacity was below the average of its regional peers; (3) the launch of new nuclear power generators in new areas including Liaoning, Guangdong, Fujian and Hainan had a relatively greater impact on the output of the coal-fired power generation units in these regions. The power generation (in billion kWh) by each of the Company’s domestic power plants are listed below: Power Generation Electricity sold Domestic Power Plant October to December Change January to December Change October to December Change January to December Change Liaoning Province % -2.21
